DETAILED ACTION
Claims 1-20 are presented for examination.
Claims 1-12 and 14-19 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/2021 and 07/15/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.

Claim Objections
Claim 14  is objected to because of the following informalities:  
Claim 14 recites, a precoding matrix configuration apparatus, applied to uplink transmission, wherein the apparatus comprises at least one processor, wherein the operations further comprising:
generating first configuration information …;
causing a transceiver to sending the first configuration information …;

Analysis:
Claim 14 recites a machine claim, “a precoding matrix configuration apparatus”, and the list of devices (i.e. a processor) in the preamble.  The body of the claim recites the action steps: “generating…sending …” performed by the apparatus.
For clarity and placing the claim into a proper machine claim, it is suggested to replace “a precoding matrix configuration apparatus” with “a precoding matrix configuration apparatus, applied to uplink transmission, the apparatus comprising:” so that the aforementioned list of devices, comprised by the, apparatus which are performing these actions/steps (see MPEP 2106.03, section I[1] ; MPEP 2173.05(p), section II[2]).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7-9, 11, 13-16, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al., (herein]after Park), U.S. Publication No. 2020/0083939.

As per claim 1, Park discloses a precoding matrix configuration method, applied to uplink transmission [paragraphs 0008, 0393, 0418, 0518, a precoding matrix configuration method, applied to uplink transmission (UL frequency selective precoding… TPMI signaling method is supported)], wherein the method comprises: 
receiving first configuration information [fig. 15, 17, paragraphs 0008, 0560, receiving first configuration information (receive downlink control information (DCI) for uplink (UL) transmission)], wherein the first configuration information configures M precoding matrices, wherein M is an integer that is equal to or bigger than 2 [fig. 7, 9, 14, paragraphs 0115, 0141, 0150-0158, 0166, 0235, 0275, 0319, 0507, receiving first configuration information, wherein the first configuration information configures M precoding matrices, wherein M is an integer that is equal to or bigger than 2 (DCI may include TPMI as precoding information; rank of a matrix is defined as a minimum number of the number of independent rows or columns)]; and 
aggregately sending a signal in N time domain units based on the first configuration information [fig. 15, 17, paragraphs 0008, 0022, 0560, 0562, 0563, aggregately sending a signal in N time domain units based on the first configuration information (performing codebook based PUSCH transmission based on precoding information included in the DCI)], wherein the signal is obtained after precoding is performed by using a precoding matrix corresponding to each of the N time domain units [fig. 7, 9, 14, paragraphs 0060, 0093, 0152, 0211, 0235, 0274, 0278, 0354, 0396, 0399, wherein the signal is obtained after precoding is performed by using a precoding matrix corresponding to each of the N time domain units (PUSCH transmission based on precoding information included in the DCI)], wherein the precoding matrix corresponding to each time domain unit is one of the M precoding matrices, wherein N is an integer that is equal to or bigger than 2 [paragraphs 0289, 0318-0320, 0330, 0331, 0377, 0399, 0443, 0529, 0538, wherein the precoding matrix corresponding to each time domain unit is one of the M precoding matrices, wherein N is an integer that is equal to or bigger than (precoding matrix selected for the PUSCH transmission as the precoding information; selection of multiple SRS resources may be indicated; resources #1 and #2)].

As per claim 2, Park discloses the precoding matrix configuration method according to claim 1, wherein the first configuration information is downlink control information (DCI) [fig. 15, 17, paragraphs 0008, 0560, wherein the first configuration information is downlink control information (DCI) (receive downlink control information (DCI) for uplink (UL) transmission)]; and 
when the uplink transmission is non-codebook-based uplink transmission [paragraphs 0366, 0422, 0466, 0562, 0563, when the uplink transmission is non-codebook-based uplink transmission (UE does not use the codebook)], the DCI comprises first indication information, wherein the first indication information indicates M sounding reference signal resource indicators SRIs, and the M SRIs configure the M precoding matrices [paragraphs 0013, 0291, 0296, 0329, 0330, 0537, DCI comprises first indication information, wherein the first indication information indicates M sounding reference signal resource indicators SRIs, and the M SRIs configure the M precoding matrices (UL DCI format configured/applied according to the number of SRS resources (and/or state of the SRI field) indicated through the SRI field)].

As per claim 3, Park discloses the precoding matrix configuration method according to claim 2, wherein the DCI further comprises third indication information, indicates a number of a demodulation reference signal (DMRS) port used to send the signal [paragraphs 0016, 0162, 0331, 0454, 0461, 0467, 0474, 0560, wherein the DCI further comprises third indication information, indicates a number of a demodulation reference signal (DMRS) port used to send the signal (DMRS field in the DCI to determined a DMRS port)]; and 
wherein the number, of the DMRS port, indicated by the third indication information is X numbers, of DMRS ports, that are corresponding to the third indication information and that are determined in antenna port information that is based on X transmission layers [paragraphs 0016, 0162, 0331, 0454, 0461, 0467, 0474, 0560, wherein the number, of the DMRS port, indicated by the third indication information is X numbers, of DMRS ports, that are corresponding to the third indication information and that are determined in antenna port information that is based on X transmission layers (DMRS field in the DCI to determined a DMRS port)]; or 
wherein X is the quantity of transmission layers of the signal, wherein X is an integer that is equal to or bigger than 1 [paragraphs 0022, 0331, 0362, 0455, wherein X is the quantity of transmission layers of the signal, wherein X is an integer that is equal to or bigger than 1 (X-layer)].

As per claim 5, Park discloses the precoding matrix configuration method according to claim 1, wherein the method further comprises: 
receiving second configuration information, wherein the second configuration information configures a pattern of precoding matrices corresponding to the N time domain units, and the pattern is designed based on M [paragraphs 0242, 0377, 0427, 0529, 0557, 0562, receiving second configuration information, wherein the second configuration information configures a pattern of precoding matrices corresponding to the N time domain units, and the pattern is designed based on M (W2 (a second PMI))]; and 
determining, based on the pattern configured by using the second configuration information and the M precoding matrices, the precoding matrices corresponding to the N time domain units [fig. 7, 9, 14, paragraphs 0060, 0093, 0152, 0211, 0235, 0274, 0278, 0354, 0396, 0399, determining, based on the pattern configured by using the second configuration information and the M precoding matrices, the precoding matrices corresponding to the N time domain units (PUSCH transmission based on precoding information included in the DCI)].

As per claim 7, Park discloses a precoding matrix configuration apparatus, applied to uplink transmission [paragraphs 0008, 0393, 0418, 0518, a precoding matrix configuration method, applied to uplink transmission (UL frequency selective precoding… TPMI signaling method is supported)], the apparatus comprising: 
at least one processor, wherein the at least one processor is configured to read instructions from a memory and execute the instructions to perform the operations [fig. 12, 18, paragraphs 0022, 0569, 0590, at least one processor, wherein the at least one processor is configured to read instructions from a memory and execute the instructions to perform the operations (UE 1820 includes a processor 1821, a memory 1822, and a radio frequency (RF) unit 1823)] comprising: 
causing a transceiver [fig. 12, 18, paragraph 0569, causing a transceiver (RF unit 1823 may be connected to the processor 1821 to transmit and/or receive a wireless signal)] to receive first configuration information [fig. 15, 17, paragraphs 0008, 0560, receiving first configuration information (receive downlink control information (DCI) for uplink (UL) transmission)], wherein the first configuration information configures M precoding matrices, wherein M is an integer, and equal to or bigger than 2 [fig. 7, 9, 14, paragraphs 0115, 0141, 0150-0158, 0166, 0235, 0275, 0319, 0507, receiving first configuration information, wherein the first configuration information configures M precoding matrices, wherein M is an integer that is equal to or bigger than 2 (DCI may include TPMI as precoding information; rank of a matrix is defined as a minimum number of the number of independent rows or columns)]; and 
aggregately sending a signal in N time domain units based on the first configuration information [fig. 15, 17, paragraphs 0008, 0022, 0560, 0562, 0563, aggregately sending a signal in N time domain units based on the first configuration information (performing codebook based PUSCH transmission based on precoding information included in the DCI)], wherein the signal is a signal obtained after precoding is performed by using a precoding matrix corresponding to each of the N time domain units [fig. 7, 9, 14, paragraphs 0060, 0093, 0152, 0211, 0235, 0274, 0278, 0354, 0396, 0399, wherein the signal is obtained after precoding is performed by using a precoding matrix corresponding to each of the N time domain units (PUSCH transmission based on precoding information included in the DCI)], the precoding matrix corresponding to each time domain unit is one of the M precoding matrices, wherein N is an integer that is equal to or bigger than 2 [paragraphs 0289, 0318-0320, 0330, 0331, 0377, 0399, 0443, 0529, 0538, wherein the precoding matrix corresponding to each time domain unit is one of the M precoding matrices, wherein N is an integer that is equal to or bigger than (precoding matrix selected for the PUSCH transmission as the precoding information; selection of multiple SRS resources may be indicated; resources #1 and #2)].

As per claim 8, Park discloses the precoding matrix configuration apparatus according to claim 7, wherein the first configuration information is downlink control information (DCI) [fig. 15, 17, paragraphs 0008, 0560, wherein the first configuration information is downlink control information (DCI) (receive downlink control information (DCI) for uplink (UL) transmission)]; and 
when the uplink transmission is non-codebook-based uplink transmission [paragraphs 0366, 0422, 0466, 0562, 0563, when the uplink transmission is non-codebook-based uplink transmission (UE does not use the codebook)], the DCI comprises first indication information, wherein the first indication information indicates M sounding reference signal resource indicators SRIs, and the M SRIs configure the M precoding matrices [paragraphs 0013, 0291, 0296, 0329, 0330, 0537, DCI comprises first indication information, wherein the first indication information indicates M sounding reference signal resource indicators SRIs, and the M SRIs configure the M precoding matrices (UL DCI format configured/applied according to the number of SRS resources (and/or state of the SRI field) indicated through the SRI field)].

As per claim 9, Park discloses the precoding matrix configuration apparatus according to claim 8, wherein the DCI further comprises third indication information, and the third indication information indicates a number of a demodulation reference signal (DMRS) port used to send the signal [paragraphs 0016, 0162, 0331, 0454, 0461, 0467, 0474, 0560, wherein the DCI further comprises third indication information, indicates a number of a demodulation reference signal (DMRS) port used to send the signal (DMRS field in the DCI to determined a DMRS port)]; and 
the number, of the DMRS port, indicated by the third indication information is X numbers, of DMRS ports, that are corresponding to the third indication information and that are determined in antenna port information that is based on X transmission layers [paragraphs 0016, 0162, 0331, 0454, 0461, 0467, 0474, 0560, wherein the number, of the DMRS port, indicated by the third indication information is X numbers, of DMRS ports, that are corresponding to the third indication information and that are determined in antenna port information that is based on X transmission layers (DMRS field in the DCI to determined a DMRS port)]; or 
wherein X is the quantity of transmission layers of the signal, wherein X is an integer that is equal to or bigger than 1 [paragraphs 0022, 0331, 0362, 0455, wherein X is the quantity of transmission layers of the signal, wherein X is an integer that is equal to or bigger than 1 (X-layer)].

As per claim 11, Park discloses the precoding matrix configuration apparatus according to claim 7, wherein the operations further comprising: 
causing the transceiver to receive second configuration information, wherein the second configuration information configures a pattern of precoding matrices corresponding to the N time domain units, and the pattern is designed based on M [paragraphs 0242, 0377, 0427, 0529, 0557, 0562, receiving second configuration information, wherein the second configuration information configures a pattern of precoding matrices corresponding to the N time domain units, and the pattern is designed based on M (W2 (a second PMI))]; and 
determining, based on the pattern configured by using the second configuration information and the M precoding matrices, the precoding matrices corresponding to the N time domain units [fig. 7, 9, 14, paragraphs 0060, 0093, 0152, 0211, 0235, 0274, 0278, 0354, 0396, 0399, determining, based on the pattern configured by using the second configuration information and the M precoding matrices, the precoding matrices corresponding to the N time domain units (PUSCH transmission based on precoding information included in the DCI)].

As per claim 13, Park discloses the precoding matrix configuration apparatus according to claim 7, 
wherein the apparatus is a terminal device, a chip or a chip system [fig. 12, 18, paragraphs 0263, 0569, wherein the apparatus is a terminal device, a chip or a chip system (UE 1820)].

As per claim 14, Park discloses a precoding matrix configuration apparatus, applied to uplink transmission [paragraphs 0008, 0393, 0418, 0518, a precoding matrix configuration method, applied to uplink transmission (UL frequency selective precoding… TPMI signaling method is supported)], wherein the apparatus comprises at least one processor [fig. 12, 18, paragraphs 0022, 0567, 0568, 0590, wherein the apparatus comprises at least one processor (eNB 1810 includes a processor 1811, a memory 1812, and a radio frequency (RF) unit 1813)], wherein the operations further comprising: 
generating first configuration information [fig. 15, 17, paragraphs 0008, 0560, generating first configuration information (downlink control information (DCI) for uplink (UL) transmission)], wherein the first configuration information configures M precoding matrices, wherein M is an integer that is equal to or bigger than 2 [fig. 7, 9, 14, paragraphs 0115, 0141, 0150-0158, 0166, 0235, 0275, 0319, 0507, receiving first configuration information, wherein the first configuration information configures M precoding matrices, wherein M is an integer that is equal to or bigger than 2 (DCI may include TPMI as precoding information; rank of a matrix is defined as a minimum number of the number of independent rows or columns)]; and 
causing a transceiver to sending the first configuration information [fig. 17, paragraphs 0560-0562, 0568, causing a transceiver to sending the first configuration information (UE may receive DCI for UL transmission scheduling (step, S1710))], so that a terminal aggregately sends a signal in N time domain units based on the first configuration information [fig. 15, 17, paragraphs 0008, 0022, 0560, 0562, 0563, aggregately sending a signal in N time domain units based on the first configuration information (performing codebook based PUSCH transmission based on precoding information included in the DCI)], wherein the signal is a signal obtained after precoding is performed by using a precoding matrix corresponding to each of the N time domain units [fig. 7, 9, 14, paragraphs 0060, 0093, 0152, 0211, 0235, 0274, 0278, 0354, 0396, 0399, wherein the signal is obtained after precoding is performed by using a precoding matrix corresponding to each of the N time domain units (PUSCH transmission based on precoding information included in the DCI)], the precoding matrix corresponding to each time domain unit is one of the M precoding matrices, wherein N is an integer that is equal to or bigger than 2 [paragraphs 0289, 0318-0320, 0330, 0331, 0377, 0399, 0443, 0529, 0538, wherein the precoding matrix corresponding to each time domain unit is one of the M precoding matrices, wherein N is an integer that is equal to or bigger than (precoding matrix selected for the PUSCH transmission as the precoding information; selection of multiple SRS resources may be indicated; resources #1 and #2)].

As per claim 15, Park discloses the precoding matrix configuration apparatus according to claim 14, wherein the first configuration information is downlink control information (DCI) [fig. 15, 17, paragraphs 0008, 0560, wherein the first configuration information is downlink control information (DCI) (receive downlink control information (DCI) for uplink (UL) transmission)]; and 
when the uplink transmission is non-codebook-based uplink transmission [paragraphs 0366, 0422, 0466, 0562, 0563, when the uplink transmission is non-codebook-based uplink transmission (UE does not use the codebook)], the DCI comprises first indication information, wherein the first indication information indicates M sounding reference signal resource indicators SRIs, and the M SRIs configure the M precoding matrices [paragraphs 0013, 0291, 0296, 0329, 0330, 0537, DCI comprises first indication information, wherein the first indication information indicates M sounding reference signal resource indicators SRIs, and the M SRIs configure the M precoding matrices (UL DCI format configured/applied according to the number of SRS resources (and/or state of the SRI field) indicated through the SRI field)].

As per claim 16, Park discloses the precoding matrix configuration apparatus according to claim 15, wherein the DCI further comprises third indication information, and the third indication information indicates a number of a demodulation reference signal (DMRS) port used to send the signal [paragraphs 0016, 0162, 0331, 0454, 0461, 0467, 0474, 0560, wherein the DCI further comprises third indication information, indicates a number of a demodulation reference signal (DMRS) port used to send the signal (DMRS field in the DCI to determined a DMRS port)]; and 
the number, of the DMRS port, indicated by the third indication information is X numbers, of DMRS ports, that are corresponding to the third indication information and that are determined in antenna port information that is based on X transmission layers [paragraphs 0016, 0162, 0331, 0454, 0461, 0467, 0474, 0560, wherein the number, of the DMRS port, indicated by the third indication information is X numbers, of DMRS ports, that are corresponding to the third indication information and that are determined in antenna port information that is based on X transmission layers (DMRS field in the DCI to determined a DMRS port)]; or 
wherein X is the quantity of transmission layers of the signal, wherein X is an integer that is equal to or bigger than 1 [paragraphs 0022, 0331, 0362, 0455, wherein X is the quantity of transmission layers of the signal, wherein X is an integer that is equal to or bigger than 1 (X-layer)].

As per claim 18, Park discloses the precoding matrix configuration apparatus according to claim 14, wherein the operations further comprising: 
causing the transceiver to send second configuration information, wherein the second configuration information configures a pattern of precoding matrices corresponding to the N time domain units, and the pattern is designed based on M [paragraphs 0242, 0377, 0427, 0529, 0557, 0562, causing the transceiver to send second configuration information, wherein the second configuration information configures a pattern of precoding matrices corresponding to the N time domain units, and the pattern is designed based on M (W2 (a second PMI))], so that the terminal determines, based on the pattern configured by using the second configuration information and the M precoding matrices, the precoding matrices corresponding to the N time domain units [fig. 7, 9, 14, paragraphs 0060, 0093, 0152, 0211, 0235, 0274, 0278, 0354, 0396, 0399, so that the terminal determines, based on the pattern configured by using the second configuration information and the M precoding matrices, the precoding matrices corresponding to the N time domain units (PUSCH transmission based on precoding information included in the DCI)].

As per claim 20, Park discloses the precoding matrix configuration apparatus according to claim 14, 
wherein the apparatus is a network device, a chip or a chip system [fig. 18, paragraphs 0567, 0568, wherein the apparatus is a network device, a chip or a chip system (eNB 1810)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 6, 10, 12, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Kwak et al., (hereinafter Kwak), U.S. Publication No. 2020/0287683.

As per claim 4, Park discloses the precoding matrix configuration method according to claim 1, the first configuration information used to configure one or more offsets [paragraphs 0011, 0319, 0378, 0560, the first configuration information used to configure one or more offsets (“codebook index” may be referred to as “TPMI index”)], a first precoding matrix in the precoding matrix group, and the offset is an offset of a number of a precoding matrix in the precoding matrix group relative to a number of another precoding matrix in the precoding matrix group [paragraphs 0319, 0378, 0386, 0391, 0393, 0560, 0562, a first precoding matrix in the precoding matrix group, and the offset is an offset of a number of a precoding matrix in the precoding matrix group relative to a number of another precoding matrix in the precoding matrix group (information of the grouping methods described above may be indicated by TPMI through DCI; signaled/generated to indicate the precoding matrix usable in the PUSCH transmission in the group (e.g., the first to third groups))].
Park does not explicitly disclose wherein the M precoding matrices are obtained by repeating a precoding matrix group, a quantity of repetitions of the precoding matrix group.
However, Kwak teaches wherein the M precoding matrices are obtained by repeating a precoding matrix group, a quantity of repetitions of the precoding matrix group [paragraphs 0008, 0166, 0176, wherein the M precoding matrices are obtained by repeating a precoding matrix group, a quantity of repetitions of the precoding matrix group (a configuration for a resource set including repetition information)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Park by including a quantity of repetitions of the precoding matrix group as taught by Kwak because it would provide the Park’s method with the enhanced capability of improving system capacity performance [Kwak, paragraphs 0006, 0049].

As per claim 6, Park discloses the precoding matrix configuration method according to claim 1, wherein the method further comprises: 
receiving third configuration information, wherein the third configuration information configures a combined value L [paragraphs 0211, 0377, 0378, 0405, 0414, receiving third configuration information, wherein the third configuration information configures a combined value L (codebook is grouped in a unit of L indices (e.g., L=2, 3, 4, and L is configurable by the gNB or the UE))]; and 
using N precoding matrices at a second preset position in a target sequence as precoding matrices corresponding to the N time domain units [fig. 7, 9, 14, paragraphs 0060, 0093, 0152, 0211, 0235, 0274, 0278, 0354, 0396, 0399, using N precoding matrices at a second preset position in a target sequence as precoding matrices corresponding to the N time domain units (PUSCH transmission based on precoding information included in the DCI)].
Park does not explicitly disclose wherein the target sequence is constructed based on a sequence obtained by repeating each of the M precoding matrices for L times in sequence.
However, Kwak teaches wherein the target sequence is constructed based on a sequence obtained by repeating each of the M precoding matrices for L times in sequence [paragraphs 0008, 0166, 0176, wherein the target sequence is constructed based on a sequence obtained by repeating each of the M precoding matrices for L times in sequence (a configuration for a resource set including repetition information)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Park by repeating each of the M precoding matrices as taught by Kwak because it would provide the Park’s method with the enhanced capability of improving system capacity performance [Kwak, paragraphs 0006, 0049].

As per claim 10, Park discloses the precoding matrix configuration apparatus according to claim 7, the first configuration information used to configure one or more offsets [paragraphs 0011, 0319, 0378, 0560, the first configuration information used to configure one or more offsets (“codebook index” may be referred to as “TPMI index”)], a first precoding matrix in the precoding matrix group, and the offset is an offset of a number of a precoding matrix in the precoding matrix group relative to a number of another precoding matrix in the precoding matrix group [paragraphs 0319, 0378, 0386, 0391, 0393, 0560, 0562, a first precoding matrix in the precoding matrix group, and the offset is an offset of a number of a precoding matrix in the precoding matrix group relative to a number of another precoding matrix in the precoding matrix group (information of the grouping methods described above may be indicated by TPMI through DCI; signaled/generated to indicate the precoding matrix usable in the PUSCH transmission in the group (e.g., the first to third groups))].
Park does not explicitly disclose wherein the M precoding matrices are obtained by repeating a precoding matrix group, a quantity of repetitions of the precoding matrix group.
However, Kwak teaches wherein the M precoding matrices are obtained by repeating a precoding matrix group, a quantity of repetitions of the precoding matrix group [paragraphs 0008, 0166, 0176, wherein the M precoding matrices are obtained by repeating a precoding matrix group, a quantity of repetitions of the precoding matrix group (a configuration for a resource set including repetition information)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Park by including a quantity of repetitions of the precoding matrix group as taught by Kwak because it would provide the Park’s apparatus with the enhanced capability of improving system capacity performance [Kwak, paragraphs 0006, 0049].

As per claim 12, Park discloses the precoding matrix configuration apparatus according to claim 7, wherein the operations further comprising: 
causing the transceiver to receive third configuration information, wherein the third configuration information configures a combined value L [paragraphs 0211, 0377, 0378, 0405, 0414, receive third configuration information, wherein the third configuration information configures a combined value L (codebook is grouped in a unit of L indices (e.g., L=2, 3, 4, and L is configurable by the gNB or the UE))]; and 
using N precoding matrices at a second preset position in a target sequence as precoding matrices corresponding to the N time domain units [fig. 7, 9, 14, paragraphs 0060, 0093, 0152, 0211, 0235, 0274, 0278, 0354, 0396, 0399, using N precoding matrices at a second preset position in a target sequence as precoding matrices corresponding to the N time domain units (PUSCH transmission based on precoding information included in the DCI)].
Park does not explicitly disclose wherein the target sequence is constructed based on a sequence obtained by repeating each of the M precoding matrices for L times in sequence.
However, Kwak teaches wherein the target sequence is constructed based on a sequence obtained by repeating each of the M precoding matrices for L times in sequence [paragraphs 0008, 0166, 0176, wherein the target sequence is constructed based on a sequence obtained by repeating each of the M precoding matrices for L times in sequence (a configuration for a resource set including repetition information)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Park by repeating each of the M precoding matrices as taught by Kwak because it would provide the Park’s apparatus with the enhanced capability of improving system capacity performance [Kwak, paragraphs 0006, 0049].

As per claim 17, Park discloses the precoding matrix configuration apparatus according to claim 14, the first configuration information used to configure one or more offsets [paragraphs 0011, 0319, 0378, 0560, the first configuration information used to configure one or more offsets (“codebook index” may be referred to as “TPMI index”)], a first precoding matrix in the precoding matrix group, and the offset is an offset of a number of a precoding matrix in the precoding matrix group relative to a number of another precoding matrix in the precoding matrix group [paragraphs 0319, 0378, 0386, 0391, 0393, 0560, 0562, a first precoding matrix in the precoding matrix group, and the offset is an offset of a number of a precoding matrix in the precoding matrix group relative to a number of another precoding matrix in the precoding matrix group (information of the grouping methods described above may be indicated by TPMI through DCI; signaled/generated to indicate the precoding matrix usable in the PUSCH transmission in the group (e.g., the first to third groups))].
Park does not explicitly disclose wherein the M precoding matrices are obtained by repeating a precoding matrix group, a quantity of repetitions of the precoding matrix group.
However, Kwak teaches wherein the M precoding matrices are obtained by repeating a precoding matrix group, a quantity of repetitions of the precoding matrix group [paragraphs 0008, 0166, 0176, wherein the M precoding matrices are obtained by repeating a precoding matrix group, a quantity of repetitions of the precoding matrix group (a configuration for a resource set including repetition information)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Park by including a quantity of repetitions of the precoding matrix group as taught by Kwak because it would provide the Park’s apparatus with the enhanced capability of improving system capacity performance [Kwak, paragraphs 0006, 0049].

As per claim 19, Park discloses the precoding matrix configuration apparatus according to claim 14, wherein the at least one processor is further configured to implement: 
causing the transceiver to send third configuration information, wherein the third configuration information configures a combined value L [paragraphs 0211, 0377, 0378, 0405, 0414, receiving third configuration information, wherein the third configuration information configures a combined value L (codebook is grouped in a unit of L indices (e.g., L=2, 3, 4, and L is configurable by the gNB or the UE))]; so that the terminal uses N precoding matrices at a second preset position in a target sequence as precoding matrices corresponding to the N time domain units [fig. 7, 9, 14, paragraphs 0060, 0093, 0152, 0211, 0235, 0274, 0278, 0354, 0396, 0399, so that the terminal uses N precoding matrices at a second preset position in a target sequence as precoding matrices corresponding to the N time domain units (PUSCH transmission based on precoding information included in the DCI)].
Park does not explicitly disclose wherein the target sequence is constructed based on a sequence obtained by repeating each of the M precoding matrices for L times in sequence.
However, Kwak teaches wherein the target sequence is constructed based on a sequence obtained by repeating each of the M precoding matrices for L times in sequence [paragraphs 0008, 0166, 0176, wherein the target sequence is constructed based on a sequence obtained by repeating each of the M precoding matrices for L times in sequence (a configuration for a resource set including repetition information)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Park by repeating each of the M precoding matrices as taught by Kwak because it would provide the Park’s apparatus with the enhanced capability of improving system capacity performance [Kwak, paragraphs 0006, 0049].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al., U.S. Publication No. 2019/0149299 discloses wherein the UE is configured with the precoding matrix by receiving DCI that including a transmitted precoding matrix indicator (TPMI). Onggosanusi et al., U.S. Publication No. 2017/0311296 discloses a PMI field that can indicate the choice of a group of precoding matrices or vectors the UE shall use for the granted UL data transmission.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469